967 F.2d 586
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Paul B. HEHIR, Plaintiff-Appellant,v.Louis W. SULLIVAN, M.D., Secretary of Health & HumanServices, Defendant-Appellee.
No. 91-35383.
United States Court of Appeals, Ninth Circuit.
Submitted June 5, 1992*Decided June 9, 1992.

Before FARRIS, WILLIAM A. NORRIS and KOZINSKI, Circuit Judges.
MEMORANDUM**
It is undisputed that Hehir had objective medical evidence supporting some level of pain.   The ALJ nevertheless found him not disabled, disregarding Hehir's subjective pain testimony because it was not fully corroborated by objective medical evidence.   The district court affirmed, relying on  Bates v. Sullivan, 894 F.2d 1059 (9th Cir.1990),  Bunnell v. Sullivan, 912 F.2d 1149 (9th Cir.1990), and  Rice v. Sullivan, 912 F.2d 1076 (9th Cir.1990).   We have since overruled those cases.   Bunnell v. Sullivan, 947 F.2d 341 (9th Cir.1991) (en banc).   We therefore remand to the Secretary for consideration of Hehir's disability claim under the proper legal standard.
REVERSED AND REMANDED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3